NO.    96-522
           IN THE SUPREMECOURT OF THE STATE OF MONTANA
                                        1996


INTERMOUNTAIN SYSTEMS, INC.
a Montana Corporation,
           Plaintiff    and Respondent,
     v.
C & C FARM AND RANCH SUPPLY,
a Montana Corporation
           Defendant,
     and
STATE OF MONTANA,
           Defendant-Intervenor         and Appellant.




APPEAL FROM:       District  Court of the Fifth Judicial District,
                   In and for the County of Beaverhead,
                   The Honorable Frank Davis, Judge presiding.


COUNSELOF RECORD:
           For Appellant:
                   Joseph P. Mazurek, Attorney               General,   Clay   Smith,
                   Solicitor, Helena, Montana
           For Respondent:
                   Mark David Hoffman,        Hoffman & Suenram, Dillon,
                   Wl:z;a    (Intermountain);      Vincent J. Kozakiewicz,
                          , Montana


                                  Submitted     on Briefs:       November 14, 1996
                                                  .Decided:       January   2, 1997




                                        ClerM
Justice         William             E.     Hunt,            Sr.         delivered                  the      Opinion             of         the        Court.

          Pursuant            to        Section             I,        Paragraph                   3(c),      Montana              Supreme                   Court
1995      Internal           Operating                 Rules,                the        following             decision                shall             not        be

cited.as         precedent                and shall                   be published                    by its         filing                as a public

document         with        the         Clerk         of        this            Court         and by a report                       of        its      result

to    State      Reporter                Publishing                   Company                 and West Publishing                                Company.

          Appellant,                the        State         of Montana                        (State),           appeals             the            grant         of

a preliminary                  injunction                        by     the            Fifth         Judicial              District                     Court,

Beaverhead            County,              enjoining                    the           State        from      enforcing                     §§ 39-g-101

to      -410,        MCA,          which           mandates                      the         registration                  of         construction

contractors.                  We affirm.

          The      1995            session              of            the          Montana                Legislature                      passed                 the

Contractor            Registration                      act,            codified                  as § 39-g-101,                      MCA,            et     seq.
The        Contractor                    Registration                            act          provides              that              construction
contractors                must         register             with            the       Montana             Department                 of        Labor             and

Industry.             It     further             provides                that              a non-registered                      contractor                   who

advertises             for        or performs                     construction                       work      is     subject                   to      fines,

penalties,            and misdemeanor                            criminal                   prosecution.                  The statute                        also

mandates         that         a contractor                       seeking                to      register            must        provide,                    among

other       things,           his         or     her        social                security                number      and the                   names             and

addresses             of          all          partners                     if         the         applicant                is             a         firm          or

partnership.                   By        law,          such           information                     is     to      be     open                to      public

inspection.                  Section             39-g-202,                       MCA.

           Respondent               Intermountain                           Systems,                Inc.          (Intermountain)                            is     a

contractor            as defined                   by § 39-g-102,                             NCA.         In a suit                 for         breach            of

contract             against               Defendant                         C         &      C     Farm           and          Ranch                 SUPPlY,

                                                                                  2
Intermountain             asserted         that       the        Contractor          Registration               act        was
unconstitutional.                   Notified        of the          constitutional                  challenge,             the
State     of Montana intervened                    to defend           the constitutionality                      of the
law.        Intermountain             moved the             District           Court          for     a preliminary
injunction          to     enjoin      the       State       from      enforcing              the    law pending              a
final      determination            on the merits.                  The District               Court       granted         the
motion      and the State             appeals.
          The     grant       or      denial        of       a     preliminary                 injunction             is      a
discretionary             ruling.          Van Loan v. Van Loan (1995),                              271 Mont. 176,
178-79,         895 P.2d 614, 615.                 This Court           will     not disturb                a district
court's         grant     or denial        of a preliminary                injunction               unless      there        is
a manifest          abuse of discretion                     by the district                   court.         Van Loan,
895 P.2d at 615.                 See also Knudson v. McDunn (1995),                                    271 Mont. 61,

64,     894 P.2d 295,      297;     Porter         v.     K & S Partnership                       (1981),          192
Mont. 175,     181,     627 P.2d 836,               839.
          A preliminary              injunction             has the        effect             of    preserving              the
status       quo pending            an adjudication                  on the         merits.               Knudson, 894
P.2d at 297-98              (citing         Porter, 627 P.2d at 839).                        In determining
whether         a preliminary              injunction             should       issue,           a district            court
          should in no matter anticipate       the ultimate    determination
          of the questions   of right    involved.        Rather,    the court
          should decide merely whether a sufficient            case has been
          made out to warrant   the preservation         of the property     or
          rights  in status  quo until     trial,     without    expressing    a
          final  opinion as to such rights.
Porter, 627 P.2d at 840.
          A preliminary             injunction           may be granted               "when it            appears          that
the      commission         or continuance                  of    some act           during          the     litigation
would      produce         a great          or    irreparable              injury         to        the    applicant."
                                                             3
                                                                                                                                     .



Section         27-19-201(2),                  MCA.         Intermountain                      asserted             that       the
enforcement         of the law would cause it                           great      damage because it                        would
be forced        to choose between                     registering           and refusing                     to register.
Intermountain              asserted              it      would          be        compelled                to        disclose
information         in violation               of its       constitutional                     right      to privacy            if
it    chose to register.                  It    also      asserted         that      it        would be subject                 to
fines,        penalties           and     criminal          prosecution                   if      it      chose        not      to
register.            Rather          than         be      required           to      make              such     a     choice,
Intermountain           asserted          that         a preliminary              injunction              should           issue,
enjoining        enforcement            of the law until                 an ultimate               determination                of
its      constitutionality              was made.
          The District            Court        agreed.            In     issuing           the         injunction,             the
District        Court      found:
          while the simple act of registering                 could prevent      the
          enforcement     of the sanction provisions           of the Act, there
          is from the evidence a genuine and good faith                    concern
          regarding     constitutional      violations       of privacy,      and a
          reasonable     expectation     thereof,      created by information
          sought on the State's        proposed registration         form.    There
          was a total       absence of evidence showing any compelling
          State    interest      in overcoming        these     claimed    privacy
          rights.
On appeal,         the State            contends          that         the District                Court        "failed         to
assess         carefully           Intermountain's                     privacy            claim           to      determine
likelihood         of success           or to explain                  in manner allowing                       meaningful
review       the nature       of the injury                 Intermountain                  would suffer               were it
required        to submit          the application."
           The nature        of     the        injury      asserted          by Intermountain                         was the
violation        of its      right         to privacy.             While          the State              may argue that
such violation             is unlikely                to occur,         the District                   Court    apparently

                                                            4
disagreed.              Rather      than     risk      muddying         the waters         with     additional
constitutional              issues        and asserted        constitutional               violations,          the
District           Court     instead         preserved       the        status     quo by          issuing      the
preliminary             injunction.
         An injunction              is     an equitable         remedy fashioned                  according      to
the     circumstances             of a particular            case.          Section        27-19-101,          MCA;
Talley       v. Flathead            Valley     Community College                 (1993),     259 Mont. 479,
491,       057 P.2d 701,      708 (citation          omitted).             While     the     State      sets
forth      detailed         legal        arguments      why a preliminary              injunction            should
not have issued,              we cannot         conclude,       under the unique              facts      of this
case,       that     the issuance            of the injunction              was a manifest             abuse of
the District             Court's         discretion.
           The order        of the District             Court      is    affirmed.




We Concur: